DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching unit…enabled and turned on to supply power…” in Claim 1; “first reverse voltage protection unit” and “second reverse voltage protection unit” in Claim 2; “mobile power module…to supply…” in Claim 6; and “charging connection unit…” in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “mobile power module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Figure 4 and the accompanying disclosure in Paragraph 22 refer to a “mobile power module”, but otherwise do not disclose any particular structure thereof, nor does it describe what a mobile power module is nor how mobile power supplies the DC power.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2016/0202743 to Li et al. (“Li”).

In reference to Claim 1, Li discloses a transmission device (See Figure 4 Numbers 15 and 200) with external power (See Figure 4 Number 20), configured to electrically connect (See Paragraphs 39-40) a first electronic device (See Figure 4 Number 10) and a second electronic device (See Figure 4 Number 30), the transmission device with external power comprising: a first USB type-C connector, for connecting the first electronic device (See Figure 3A Number 11 and Paragraphs 5, 16, 39,and 56); a second USB type-C connector, for connecting to the second electronic device (See Figure 3A Number 13 and Paragraphs 5, 39-40, and 67); a power transmission cable, connected to the first USB type-C connector and the second USB type-C connector (See Figure 4 Numbers 15 and 152 and Paragraphs 39, 41, and 52), the first electronic device charges the second electronic device according to charging information of the second electronic device through the power transmission cable (See Paragraphs 5-6 and 39-40 and 52); a data transmission cable, connected to the first USB type-C connector and the second USB type-C connector (See Figure 4 Numbers 15 and 151 and Paragraphs 39 and 48); and a switching unit (See Figure 4 Number 130), connected to a power input end (See Figures 3A and 4 Numbers 12 and 14) and the second USB type-C connector through the power transmission cable (See Figure 4); wherein the switching unit is enabled and turned on to supply power to the second electronic device through the power input end when the first electronic device charges the second electronic device (See Paragraph 52).

In reference to Claim 3, Li discloses the limitations as applied to Claim 1 above.  Li further discloses a power converter, connected to the power input end and the switching unit (See Figure 4 Number 110); and a controller, connected to the first USB type-C connector and the power converter, to inform the power converter to supply power to the second electronic device according to the charging information (See Figure 4 Number 120 and Paragraphs 12, 49, and 52).

In reference to Claim 4, Li discloses the limitations as applied to Claim 3 above.  Li further discloses that the power input end receives an AC power, and the power converter is an AC-DC converter, configures to convert the AC power into a DC power that needed by the second electronic device (See Figure 4 Number 114 and Paragraph 47).

In reference to Claim 5, Li discloses the limitations as applied to Claim 3 above.  Li further discloses that the power input end receives a DC power, and the power converter is a DC-DC converter, configures to convert the DC power into the DC power needed by the second electronic device (See Figures 4 and 5 Number 115 and Paragraph 53).

In reference to Claim 6, Li discloses the limitations as applied to Claim 3 above.  Li further discloses a mobile power module, the mobile power module is connected to the power input end and the DC-DC converter, to supply the DC power to the DC-DC converter selectively (See Figure 5 Number 31’ and Paragraph 53 OR Figure 8 Number 518 and Paragraph 43).

In reference to Claim 7, Li discloses the limitations as applied to Claim 3 above.  Li further discloses that the controller is connected to the switching unit, when the first electronic device supplies power to the second electronic device, the controller enables and turns on the switching unit, and the power converter supplies power to the second electronic device (See Paragraph 52).

In reference to Claim 8, Li discloses the limitations as applied to Claim 1 above.  Li further discloses a charging connection unit, used as the power input end, the charging connection unit is connected to the switching unit (See Figure 4 Number 110); and a controller connected to the first USB type-C connector and the charging connection unit, to inform the charging connection unit to supply power to the second electronic device according to the charging information (See Figure 4 Number 120 and Paragraphs 12, 49, and 52).

In reference to Claim 10, Li discloses the limitations as applied to Claim 1 above.  Li further discloses that the third USB type-C connector is configured to connect to a power transmission adapter (See Figure 15 Number 2 and Paragraph 67).

In reference to Claim 11, Li discloses the limitations as applied to Claim 1 above.  Li further discloses that the charging information includes a power (See Paragraph 5 [power is equivalent to voltage times current, and thus information including the voltage and the current necessarily includes the power]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2009/0079264 to Minami (“Minami”).

In reference to Claim 2, Li discloses the limitations as applied to Claim 1 above.  Li does not explicitly disclose a first reverse voltage protection unit, connected with the first USB type-C connector and the second USB type-C connector respectively through the power transmission cable; and a second reverse voltage protection unit, connected with the switching unit and the second USB type-C connector through the power transmission cable.  Minami discloses a first reverse voltage protection unit (See Figure 11 Number 74), connected with a first USB connector (See Figure 11 Number 16 and Paragraph 58) and second USB connector (See Figure 11 Number 22 and Paragraph 59) respectively through a power transmission connection (See Figure 11 Number 28-1 and 28-4 and Paragraphs 61-62); and a second reverse voltage protection unit (See Figure 11 Number 72), connected with an external power supply connection (See Figure 11 Number 18 and Paragraph 59 and 61) and the second USB type-C connector through the power transmission connection (See Figure 11 and Paragraphs 61-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Li using the USB reverse voltage protection units of Minami, resulting in the invention of Claim 2, in order to yield the predictable result of preventing a reverse current when there is a potential difference between the power supplied through the first USB Type-C connector and the power supplied through the power input end, thus preventing problems and damage to the connected equipment due to reverse current (See Paragraphs 12 and 91 of Minami).

Response to Arguments

Applicant's arguments filed 10 July 2022 have been fully considered but they are not persuasive.

Applicant has argued that one of ordinary skill in the art knows that the mobile power module is a common mobile power supply, also known as a mobile battery (See Page 7).  However, Applicant has provided no evidence for such an assertion, and the use of a battery as the mobile power supply is not supported by the disclosure as filed.  In fact, nothing in the disclosure as originally filed makes any reference to the transmission device (10), which contains the mobile power module (40) as being a mobile device, let alone that it contains a mobile battery.  One of ordinary skill in the art would recognize that a variety of dramatically different power supplies which are not mobile batteries could conceivably be used for a transmission device, such as an AC to DC converter, a solar cell, a fuel cell, or a kinetic power source, and thus, contrary to Applicant’s assertion, one of ordinary skill in the art would not recognize that the mobile power module is a mobile battery.

Applicant has argued that Li does not disclose a switching unit, connected to a power input end and the second USB type-C connector through the power transmission cable; wherein the switching unit is enabled and turned on to supply power to the second electronic device through the power input end when the first electronic device charges the second electronic device, as Li discloses the use of a current sharing circuit that determines the charging source based on the voltage converter outputs (See Pages 9-11).  In response, the Examiner notes that the claims require only that the switching unit is enabled and turned on to supply power to the second electronic device through the power input end when the first electronic device charges the second electronic device.  As indicated by Li (See Paragraph 52), the current sharing circuit (130) is turned on and supplies power from the power input end (12) to the second electronic device (30) via the second voltage converter (115) when the first electronic device (10) charges the second electronic device (30) when the required current of the second electronic device (30) is greater than the first electronic device (10) can supply; and does not supply power from the power input end (12) to the second electronic device (30) via the second voltage converter (115) when the first electronic device (10) charges the second electronic device (30) when the required current of the second electronic device (30) is not greater than the first electronic device (10) can supply.  Therefore, the current sharing circuit of Li switches between starting supply of power from the second voltage converter (115) and power input end (12) and stopping supply of power from the second voltage converter (115) and power input end (12), and is thus a power switching unit in accordance with the broadest reasonable interpretation of the term.











Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186